     Case 1:20-cv-01132-AWI-SKO Document 10 Filed 09/02/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       MELBA FORD,                                               No. 1:20-cv-01132-AWI-SKO
12                            Plaintiff,
13             v.                                                  ORDER DIRECTING THE CLERK OF
                                                                   COURT TO CLOSE THE CASE
14       MICHELLE FRIEDLAND, et al.,
                                                                   (Doc. 9)
15                            Defendants.
16

17
              On August 28, 2020, Plaintiff filed a “Notice of Suit Termination/Motion to Withdraw
18
     Suit,” in which she indicates she is “terminating/withdrawing this suit” as of August 26, 2020.
19
     (Doc. 9.) Plaintiff filed this notice before the opposing parties each served either an answer or a
20
     motion for summary judgment. As such, Plaintiff has voluntarily dismissed this matter, without
21
     prejudice, pursuant to Rules 41(a)(1)(A)(i) and 41(a)(1)(B) of the Federal Rules of Civil
22
     Procedure.1 The Court therefore DIRECTS the Clerk of Court to close this case.
23

24   IT IS SO ORDERED.
25

26
     Dated:      September 1, 2020                                              /s/   Sheila K. Oberto                       .
                                                                   UNITED STATES MAGISTRATE JUDGE
27
     1
       Rule 41(a)(1)(B) provides that “[u]nless the notice [of dismissal] . . . states otherwise, the dismissal is without
28   prejudice.” Fed. R. Civ. P. 41(a)(1)(B).
